HART, J., (on rehearing). Counsel for appellant has filed a voluminous brief entirely devoted to the argument that there is no proof of a substantial character which would warrant the submission of the case to the jury. He claims that the verdict of the jury under the facts as disclosed by the record must have resulted from conjecture merely. We do not agree with the contention of counsel for appellant. The witnesses were examined and cross-examined at great length and it is impractical to set out their testimony in full. Within the proper limits of an opinion we can only undertake to set out the substance of the testimony. As we pointed out in our original opinion, the witnesses testified that the live and the dead wires were strung along on posts without insulation and that they were parallel to each other and about ten inches apart. They were about three and a half feet above the floor of the mine and the gob or earth wall was right behind them. The impression of the clothes of Burns was left upon the earth of the gob. His body showed a burn on his neck and also one about ten inches below on his back. No one saw him hurt and he was found under the wires almost immediately after he cried out. Counsel for appellant claim that the position in which he was found shows conclusively that he did not fall or stumble. He contends that the physical facts show that if he had done so, he would not have been under the wires. As we have just seen, there was the print of his clothes on the gob behind the live wire indicating that he might have fallen over the wires and his body at first rested on the gob, then by a violent struggle to escape from the wire he might have fallen from the gob down under the wires and have attempted to crawl out from under them . This is indicated by the fact that when he was rescued from the wires he commenced to crawl off on his all-fours. At least the jury might have legitimately inferred a state of facts such as we have just described.  (7) As we pointed out in our original opinion, there is always a presumption against suicide. There was nothing in the record whatever tending to show that the injury to the deceased was otherwise than accidental. An affirmative circumstance tending to show that his death was not the result of design was the fact that he commenced crawling off on Ms all-fours as soon as lie was pulled from under the wires. It follows that the motion for rehearing will be denied.